UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7928



HARRY L. DANTZLER,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden, Low Security
Correctional Institution at Butner,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-575-5-H)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry L. Dantzler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Harry   L.    Dantzler,     a    federal   prisoner,    appeals    the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).         We have reviewed the record and find no

reversible error.        Accordingly, we affirm on the reasoning of the

district court.      See Dantzler v. Stansberry, No. CA-04-575-5-H

(E.D.N.C. Oct. 20, 2004).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -